Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-4 and 8-10) in the reply filed on 01/19/2022 is acknowledged.
3.	Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  
	As to Claim 2: The applicants are advised to replace the claimed “a dispersing medium” with “the dispersing medium”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	 Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP 2006-3356111 (hereinafter referred to as “JP ‘611”) in view of SHIMIZU et al. (WO 2015/166459; utilizing US 2017/0049667 as its equivalent).  	
	It is noted that SHIMIZU et al. (WO 2015/166459) is used for date purposes only and all paragraph numbers cited below refer to its equivalent, namely US 2017/0049667.
Claim 1 and its dependent claims are directed to a method for producing a metal structure having a matrix and inorganic particles dispersed in the matrix, with the inorganic particles have the options of being covered with hollow particles or being disposed inside holes dispersed in the matrix so as to be capable of moving independently of the matrix, wherein the method includes drying a first slurry obtained by kneading the hollow particles, the inorganic particles and a dispersing medium, to obtain inorganic particles covered with the hollow particles, providing a mixture comprising the inorganic particles covered with the hollow particles and a metal powder, and heating the mixture, thereby melting or sintering the metal powder to form the matrix, so that the inorganic particles are distributed in the matrix while being covered by the hollow particles or being capable of moving independently of the matrix inside the holes dispersed in the matrix. 

However, while JP ‘611 does mention the addition of ceramic materials to their kneaded mixture (Pages 3 and 4), they do not specify them as including hollow particles (such as ceramic microcapsules) in its method as recited in claims 1 and 10. 
Nevertheless, SHIMIZU et al. disclose using ceramic microcapsules (corresponding to the claimed hollow particles) for the purposes of obtaining advantageous properties (Paragraphs [0010]-[0012] and [0638]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the ceramic microcapsules (hollow particles) taught by SHIMIZU et al. as the ceramic materials in the method of JP ‘611, with a reasonable expectation of successfully obtaining desired properties taught by SHIMIZU et al. 

Allowable Subject Matter
s 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/19/2022.